JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that appellant’s conviction and sentence be affirmed. Appellant pled guilty to distributing over 50 grams of cocaine base, the statutory requirement for conviction under 21 U.S.C. § 841(a)(1) and (b)(l)(A)(ni). Moreover, appellant’s sentence did not exceed the statutory maximum for the offense to which he pled guilty, nor does it exceed the statutory maximum for the offense to which appellant claims he pled guilty. See United States v. Fields, 251 F.3d 1041 (D.C.Cir.2001) (modifying on rehearing, United States v. Fields, 242 F.3d 393 (D.C.Cir.2001)); In re Sealed Case, 246 F.3d 696, 698 (D.C.Cir.2001).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.